Citation Nr: 0314257	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1971 to May 
1977.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 1998, the Board entered a decision 
that the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 1999, the Court granted an 
unopposed motion for remand, vacating the decision and 
remanding the case to the Board for another decision.  In 
February 2000, the Board entered a decision that was 
appealed.  In January 2001, the Court granted a joint motion 
for remand, vacating the February 2000 decision and remanding 
the matter to the Board.  In May 2002, the Board entered a 
decision on this matter which was again appealed to the 
Court.  Pursuant to a December 2002 joint motion for remand, 
the Court vacated the May 2002 Board decision and remanded 
the issue for further consideration.  


FINDINGS OF FACTS

1.  Service connection for a psychiatric disorder was denied 
by the RO in March 1991.  

2.  Evidence submitted since March 1991 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The March 1991 RO decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).

2.  Evidence received since the March 1991 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1991 decision, the RO denied the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder.  The veteran did not appeal; therefore, the March 
1991 action is a final decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R. § 3.156 (2002) (applicable in claims filed on 
and after August 29, 2001)

The Board has considered the evidence of record and finds 
that new and material evidence has been submitted.  The 
evidence of record as of March 1991 did not include a medical 
nexus opinion, linking the veteran's psychiatric disorder to 
service.  The record, however, now includes an opinion from 
Ronald Litvak, M.D., (incorrectly) dated in "May 1993" (it 
appears that the opinion was in fact rendered in May 2003), 
which indicates that the veteran had an anxiety disorder, not 
otherwise specified, which had its onset in service.  This 
opinion is new in that it was not of record in 1991.  Since 
the opinion provides a link between the psychiatric disorder 
and service, it is also material as it bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disorder has been 
presented.


REMAND


In light of the opinion of Dr. Litvak, the Board finds that a 
new VA compensation examination by a board of three examiners 
is in order in light of the conflicting evidence of record.  
In this respect, in addition to the opinion of Dr. Litvak, 
the service medical records show that in April 1976, the 
veteran sought treatment for excessive drinking.  He 
reportedly became inebriated every night, had been going in 
late for work on several occasions, and was having family 
problems that were weighing very heavily on his mind.  The 
impression was "severe drinking problem."  Antabuse and 
alcohol rehabilitation were prescribed.  

A May 1976 clinic record indicated that the veteran was 
transferred for alcoholism treatment.  An alcohol treatment 
center report indicated that the veteran had been drinking 
heavily since his arrival in Korea seven months before.  He 
related that he had had a lot of bad personal and 
professional experiences, including his belief that his wife 
had gotten pregnant by another man and that she was filing 
for divorce.  The veteran believed his drinking was partly 
responsible for his wife's actions.  It was noted that the 
veteran entered a alcohol rehabilitation program, and that 
both family and job problems had served to influence his 
alcohol intake.  While on the ward, and during group and 
individual therapy, the appellant's demeanor was marked by 
anxiety, tension, apathy and hostility at times.  Librium and 
Dalmane were prescribed.  The final diagnosis was habitual 
excessive drinking.  

In July 1976, the veteran complained of depression and an 
inability to concentrate on his job.  He related that his job 
performance was falling well below acceptable standards.  The 
impression was situational depression.  

The veteran was subsequently seen by a physician in July 
1976, who noted that the appellant was very depressed and had 
complaints of pent-up hostility and "wanting to get even."  
The appellant related that when he was faced with decisions 
that caused frustration he became worn out, indecisive, and 
he procrastinated.  The veteran stated that he was getting 
into job trouble, and could not study for his level testing.  
He also stated that his wife wanted to remain married, but 
that she did not want to accompany him Germany.  The veteran 
was counseled and was continued on Antabuse and prescribed 
other medication.  

An August 1976 clinic record noted that the veteran was 
readmitted in July 1976 with diagnoses of alcoholism, and 
habitual excessive drinking.  Subsequently that month, he 
presented to the emergency room due to acute alcoholic 
intoxication.  He was afforded additional counseling and it 
was noted that he was having personal problems.  He wanted to 
remain in the country but had been turned down.  It was 
reported that the appellant had voluntarily stopped taking 
Antabuse and had resumed drinking.  

In September 1976 it was noted that the veteran was working 
out his problems realistically, and was on Antabuse.  A 
prescription for depression was renewed.  

Service records from October 1976 show that he needed a 
medication refill for chronic depression.  He was reportedly 
undergoing a marital separation, and wanted psychiatric 
consultation.  

In December 1976, it was noted that the veteran was seen in 
counseling where he described being depressed and anxious due 
to marital problems.  He also described difficulty sleeping.  
Longstanding alcohol use reportedly was aggravated by 
environmental pressures.  He was referred to the social 
action department for evaluation of his alcohol abuse and to 
the chaplain for counseling regarding emotional problems.  

The veteran sought counseling in February 1977 for work-
related problems.  He indicated that an eye problem was 
interfering with job efficiency.  Following an eye 
consultation some days later, a diagnosis of farsightedness 
was rendered for which it was noted that contact lens were 
discussed.  The examiner commented that the problem was 
complicated by the high correction in the veteran's case.  

At an April 1977 separation examination the appellant was 
clinically evaluated as psychiatrically normal.  He 
reportedly had completed all phases of an Alcohol 
Rehabilitation program, but was being discharged under Air 
Force Manual (AFM) 39-12 proceedings (unsuitability). 

Eleven years later, in May 1988, the veteran filed a claim 
for service connection for psychiatric disability.  In a July 
1988 rating decision, the RO found that while the evidence 
reflected hospitalization and treatment for alcohol abuse 
during service, as well as symptoms of depression and 
anxiety, no disorder other than alcoholism had ever been 
associated with in-service symptomatology.  Hence, service 
connection was denied.

In March 1991, service connection was again denied.  At that 
time the evidence included a discharge summary from the Miami 
Valley Hospital which revealed that he had been treated in 
November 1982 with a history of being "uptight" for over a 
year due to unemployment.  He reportedly overdosed on 
tranquilizers and was drinking on the day of admission.  
Recent marital problems reportedly led to the 
hospitalization.  The veteran related that his ego was hurt 
because he had not been able to maintain a job whereas his 
wife had a very good one.  He said that this was his second 
marriage, and he had been having trouble with her children.  
It was noted that he was evaluated by a psychiatrist and 
would be followed as an outpatient.  A diagnosis of 
situational depressive anxiety behavior was rendered.

Subsequently received were private clinical records dated 
between 1986 and 1989 showing treatment for various 
complaints, including anxiety, stress pattern pain, and panic 
attacks for which various medications had been prescribed.  
It was noted that psychiatric care for alcohol detoxification 
has been recommended in January 1989.  A May 1988 VA 
outpatient clinical report reflects that the appellant 
reported a history of manic depression in Korea while in 
service.  The 1988 assessment was a bipolar affective 
disorder 

The veteran sought outpatient therapy in a VA mental hygiene 
clinic through June 1990.  The diagnoses primarily were 
anxiety and alcohol abuse.  

At a March 1991 VA psychiatric examination the veteran 
complained of a history of anxiety for 14 years and that he 
resultantly had become an alcoholic.  He indicated that he 
also drank on account of frustration with a vision problem he 
had had since childhood.  Following examination, diagnoses of 
a generalized anxiety disorder, alcohol abuse, a personality 
disorder, hyperopia, presbyopia, and fusion dysfunction were 
rendered.  Unemployment was noted to be a severe psychosocial 
stressor.  The examiner commented that the veteran was 
permanently and partially disabled due to anxiety and was 
self medicating with alcohol.  

J. W. McIntosh, Ph.D., evaluated the veteran in August 1990 
for disability determination purposes.  The veteran recounted 
a long history of problems with anxiety dating back to 
service.  The appellant indicated that he was discharged from 
service because he had a personality disorder and carried a 
diagnosis of alcoholism at that time.  Following evaluation, 
diagnoses of generalized anxiety disorder, mild alcohol abuse 
and antisocial traits were rendered.  

D. Held, M.S.W., LISW, wrote in March 1991 that the appellant 
had been seen by him for numerous office visits beginning in 
October 1990.  The diagnosis remained a generalized anxiety 
disorder, chronic, with a history of attention deficit 
disorder.  

An optometric vision report was received from J. R. 
Dickinson, O.D.  He noted that tests performed to evaluate 
binocular vision showed great instability to the extent that 
the veteran lacked the ability to efficiently take in and 
process information visually.  Such deficiencies reportedly 
induced fatigue and avoidance of close work resulting in 
reduced reading comprehension, shortened attention span and 
the use of compensatory effort.  

Testing in January 1992 by Dale S. Barr, O.D., found that the 
appellant had three separate visual/ocular deficiencies.

A May 1992 clinical report from the Shelby County Mental 
Health Clinic indicated that the appellant was first treated 
there in September 1991.  The appellant reported a history of 
generalized anxiety disorder resulting from visual problems 
and a dysfunctional family.  

Comprehensive psychological evaluation and testing were 
conducted by M. A. Jones, Ph.D. in August 1992.  The veteran 
recited a history of "abuse" during his formative years, 
noting that he was always in trouble, that he had a 'bad 
attitude' and that he was a heavy alcohol consumer in his 
early teens.  He indicated at that time that he had stopped 
drinking in 1991.  The veteran also related that he had 
dropped out of school in the ninth grade.  He later earned a 
GED in service and attended three different colleges after 
service.  Following examination, the examiner concluded that 
the appellant was experiencing symptomatology consistent with 
a diagnosis of generalized anxiety disorder, history of 
alcohol abuse and psychological factors affecting physical 
condition.  It was felt that an underlying personality 
disorder exacerbated his primary symptoms. 

In October 1992, the veteran was awarded Social Security 
benefits on account of a generalized anxiety disorder with 
panic attacks, alcohol abuse in remission, and a vision 
impairment affecting binocular vision and focusing. 

In April 1993, the veteran submitted a March 1976 record from 
Major Anderson concerning the veteran's visual difficulties 
while on active duty.

Finally, the veteran has presented hearing testimony to the 
effect that entrance scores for military duty were falsified 
by a recruiter in order to enable his service entry.  
Consequently, the veteran stated that he was placed in a 
military occupational specialty which he was unable to handle 
due to pre-existing vision problems.  He has testified that 
he began to suffer increasing stress in the position, leading 
to anxiety and depression which caused him difficulties on 
the job and led to excessive drinking.  The veteran indicated 
that he continued to experience chronic anxiety after his 
release from active duty, the initial manifestation of which 
was neurodermatitis which subsequently progressed into 
depression, panic attacks and chest pain. 

In light of the fact that no VA examiner has considered the 
opinion of Dr. Litvak, and because some evidence does not 
support linking a chronic psychiatric disorder to service, 
the Board finds further development to be in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact Robert Litvak, 
M.D., and request copies of all treatment 
records pertaining to the veteran.

2.  Thereafter, the veteran should be 
scheduled for VA psychological and 
psychiatric examinations to be conducted 
by a board of three examiners who have 
never previously examined or treated the 
veteran.  Following their respective 
examinations and a careful review of all 
of the evidence of record, each examiner 
must opine whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder is related 
to the veteran's active duty service.  
The claims folders must be provided to 
the examiners for review prior to their 
respective examinations.  The examiners 
must comment upon the validity of the 
opinions offered by Dr. Litvak.  The 
three opinions offered must be reconciled 
with each other.  Any opinion provided 
must be provided in writing.

3.  The RO must then review the record to 
ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

4.  Finally, the RO must readjudicate the 
issue on appeal, in light of all the 
evidence on file and all governing legal 
authority.  If any benefit sought on 
appeal continues to be denied, the 
veteran must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

